264 F.2d 248
Floyd FARMER, Adm'r, Appellant,v.LOUISVILLE & NASHVILLE RAILROAD COMPANY, Appellee.Willie FARMER, Adm'r, Appellant,v.LOUISVILLE & NASHVILLE RAILROAD COMPANY, Appellee.
No. 13669.
No. 13670.
United States Court of Appeals Sixth Circuit.
February 28, 1959.

Appeals from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Fyke Farmer, Nashville, Tenn., for appellants.
Hooker, Keeble, Dodson & Harris, Nashville, Tenn., Charles Willett, Springfield, Tenn., for appellee.
Before MARTIN, Chief Judge, SIMONS, Circuit Judge, and MATHES, District Judge.
PER CURIAM.


1
These consolidated appeals came on to be heard on the record and on the briefs and oral arguments of attorneys for the contending parties;


2
And it appearing that there was substantial evidence to support the jury verdicts in favor of the defendant and that no reversible error inheres in the conduct of the trial by the district judge, or in his charge to the jury; and it appearing further that there is no valid ground for the granting of a new trial on the basis of newly discovered evidence;


3
The judgment of the district court in each case is affirmed.